EXHIBIT 10.57
AMENDMENT TO
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
     THE AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT, dated May 10, 2006,
between Bowater Incorporated (the “Corporation”) and David J. Paterson (the
“Executive”) is hereby amended as follows:
     1. It is agreed that the transaction by which the Corporation became a
subsidiary of AbitibiBowater Inc. did not constitute a Change in Control, and
that henceforth the definition of Change in Control shall be interpreted as if
AbitibiBowater Inc. were the Corporation.
     2. A new paragraph (v) is added at the end of Section 1 to read as follows:

  “(v)   The phrase ‘termination of employment’ or ‘employment is terminated’
(whether or not capitalized) shall mean a separation from service as defined in
Section 409A of the Internal Revenue Code (the ‘Code’), any reference to the
Executive’s employment being terminated shall mean that the Executive has
incurred a separation from service as so defined, and any reference to the
effective date of a termination shall mean the date on which the Executive has
incurred a separation from service.”

     3. Section 4(b) is amended by deleting the second to the last paragraph
(“Unless otherwise required in the next paragraph . . .”) and amending the last
paragraph to read as follows:

      “Amounts payable pursuant to subsections (b)(i)-(vi), shall be made in a
lump sum not later than ten (10) business days following the Executive’s
Termination Date, except as otherwise provided below. If the Executive is a
‘designated employee,’ as defined in Section 409A of the Code, on the date on
which he incurs a termination of employment, then payment shall be deferred
until the first business day that is more than six months after the Executive
has incurred a termination of employment (such six month period being
hereinafter referred to as the ‘409A Deferral Period’). If the Executive dies
during the 409A Deferral Period, the payment shall be made instead, within ten
(10) business days following his death, to the person designated by the
Executive in writing, or if no such person is designated, to the Executive’s
estate. The benefits the Executive is entitled to receive pursuant to
subsections (b)(i)-(vi) shall be a substitute for any salary or severance
payments or benefits under the provisions of any Employment Agreement then in
effect (the ‘other severance’), and if the other severance constitutes deferred
compensation subject to Section 409A of the Code, the applicable payment
provided in subsections (b)(i)-(vi) shall be paid in accordance with the same
schedule of payments provided for the other severance for which it serves as a
substitute, to the extent the payment provided in subsection (b)(i)-(vi) does
not exceed the other severance, except that no such payment shall be made

 



--------------------------------------------------------------------------------



 



      until the end of the 409A Deferral Period; provided that this sentence
shall not apply if the Executive’s employment is terminated not more than two
years following a Change in Control that also constitutes a ‘change in control
event’ with respect to the Executive as defined in Section 409A of the Code. In
addition, and regardless of whether the preceding sentence applies, no payments
of other severance that are subject to Section 409A of the Code shall be paid
during the 409A Deferral Period (and for purposes of such determination each
installment of other severance that is payable in installments shall be treated
as a separate payment), and all such payments that would otherwise have been
paid during the 409A Deferral Period shall be accumulated and paid in a lump sum
on the first business day after the end of the 409A Deferral Period. Each
employment or other agreement providing for payment of other severance is hereby
deemed amended in accordance with the preceding sentence.”

     4.       Section 4(b)(vii) is amended by replacing the last sentence with
the following sentence:

      “If and to the extent that the benefit described in this paragraph is not
or cannot be provided under any plan, program, or arrangement of the
Corporation, or without the benefits provided thereunder being taxable to the
Executive, the Corporation shall either, at its election, procure an insurance
policy on substantially similar terms and conditions for the Executive and the
Executive’s spouse or surviving spouse and dependents, or pay Executive an
additional amount of severance pay for each month during which such coverage is
in effect equal to the amount of tax that is imposed on the value of such
coverage (plus the tax imposed on such additional severance pay), which amount
shall be withheld to satisfy the tax obligation; and”

     5.       Section 4(b)(viii) is amended in its entirety to read as follows:

      “The Corporation shall pay for or provide the Executive with reasonable
individual out-placement assistance as offered by a member firm of the
Association of Out-Placement Consulting Firms; provided that such assistance
shall be provided not later than the end of the second year following the year
in which the termination of employment occurs and, if reimbursed by the
Corporation rather than paid directly, shall be reimbursed not later than the
end of the year following the year in which the expense is incurred.”

     6.       A new sentence is added to the end of the last paragraph of
Section 5 to read as follows:

      “Anything else contained herein to the contrary notwithstanding, any
payment to the Executive pursuant to this Section 5 shall be paid not later than
the end of the year following the year in which the applicable tax is paid by
the Executive; provided that this sentence is included solely to satisfy the
requirements of Section 409A of the Code and shall not be construed to permit
the Corporation to

2



--------------------------------------------------------------------------------



 



      make any payment later than the date on which it would otherwise have been
required to be paid.”

     7.       A new sentence is added to the end of Section 10 to read as
follows:

      “Anything else contained herein to the contrary notwithstanding, any
payment to the Executive pursuant to this Section 10 shall be paid not later
than the end of the year following the year in which the reimbursable expense is
paid by the Executive; provided that this sentence is included solely to satisfy
the requirements of Section 409A of the Code and shall not be construed to
permit the Corporation to make any payment later than the date on which it would
otherwise have been required to be paid.”

     8.       A new sentence is added to the end of Section 15 to read as
follows:

      “This Agreement is also intended to comply with all requirements of
Section 409A of the Code with respect to any amount payable to the Executive
that constitutes deferred compensation subject to Section 409A and, to the
maximum extent permitted by law, the terms of this Agreement shall be
interpreted in such a manner that the Executive is not subject to additions to
tax imposed by Section 409A; provided that nothing contained herein shall be
construed to require the Corporation to reimburse the Executive for any such
additions to tax.”

* * *
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed this 22nd day of December, 2008.

            BOWATER INCORPORATED
      By /s/ Jacques P. Vachon       Name:   Jacques P. Vachon      Title:  
Vice President and Secretary     

                  /s/ David J. Paterson       Name:   David J. Paterson         
 

3